DETAILED ACTION
Claims 1-8, 10, and 13-28 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. For instance, claim 28 recites “the virtual input/output device is to move from the first physical server in the server cluster to the second physical server in the cluster during operation 
“The benefits of the example methods and apparatus described herein further include cost effective workstation deployment due to maximum utilization of computing resources and lower hardware and installation costs; lower maintenance costs due to centralized back-up and storage, easy virus protection operating system updates, and easy process control system software upgrades; improved availability due to redundant computing and data storage for critical applications and fast recovery from workstation failures; improved security due to an additional security level to limit access and provide audit and control; quicker response to threat situations; improved flexibility due to more flexible training and development systems, reduced hardware required for FAT and reduced project schedule with parallel FAT and site input/output checkout; improved support due to non-intrusive remote maintenance and troubleshooting; improved packaging as controllers can be packaged together as a cluster without having to run input/output to individual controllers; reduced engineering costs due to the ability to move control strategies between controllers without having to retest large portions of the control strategy; improved availability because clustered controllers and input/output servers can be moved between available controller and input/output computing platforms without loss of access to the system; simplified FAT because any controller loading problems can be corrected by adding CPU's; improved system distribution because clusters can be in the same plant or located remotely from the main control system to cover utility areas, tank farms, oil platforms, and remote stations (for example 
	As shown above, the specification discusses the ability to move clustered controllers and input/output servers between available controller and input/output computing platforms which is different than the limitation of Claim 27.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 10, and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer (US 2010/0154051) in view of Mehta et al. (US 2009/0112335 A1).

Bauer was cited in IDS filed on 06/10/2021 and Mehta was cited in the previous Office Action.

Regarding claim 1, Bauer teaches a process control system (Title: Apparatus for controlling a machine), comprising: 
a server cluster including one or more physical servers (¶ [0026]: server 4), the server cluster when operating providing: 
a virtual machine to implement a virtual workstation (¶ [0015]: Virtual computers, also known as virtual machines (“VMs”), can be operated in an isolated environment under the control of a virtualization program. Examples of virtualization programs include but are not the virtual workstation including an encapsulated application and an operating system within which the application is to be executed (¶ [0015]: Virtual computers, also known as virtual machines (“VMs”), can be operated in an isolated environment under the control of a virtualization program. Examples of virtualization programs include but are not limited to VMware® Server™, VMware® Workstation, Microsoft® Virtual Server and Microsoft® Virtual PC. Virtualization allows several virtual computers with heterogeneous operating systems to run in an isolated fashion and also at the same time on the same physical machine. Each virtual computer can include its own virtual hardware set such as, e.g., random access memory, a central processing unit, network interface controller, onto which the operating system and the applications can be loaded or with which the operating system and applications can interact. The real physical computer on which the virtual computers are run is called host computer. A virtual computer is called a guest and the operating system associated with the virtual computer is called guest operating system; Fig. 2, Applications: VPN software, Internet Browser, Operating Software, and data storage); 
a virtual controller to interoperate with the virtual workstation (¶ [0003]: In general, a control computer for a machine may be, for example, an operating computer that is separate from the machine or integrated as part of the machine itself (e.g., using programmable logic controllers and/or numerical control (NC)); ¶ [0014]: the control computer includes several virtual computers on which the same or different applications are executed… Each of the virtual computers can run different operating systems; ¶ [0015]: Virtual computers, also known as virtual machines (“VMs”), can be operated in an isolated environment under the control of a virtualization program. Examples of virtualization programs include but are not limited to VMware® Server™, VMware® Workstation, Microsoft® Virtual Server and Microsoft® Virtual PC) and to implement a process control strategy to control operations of one or more field devices within the process control system, the one or more field devices including at least one of a valve, a valve positioner, an actuator, a motor, or a sensor transmitter (¶ [0003]: The PLC can be responsible for controlling sensors and/or actuators in the machine that are used in a machining process. Sensors can detect, e.g., the distance of a laser head to the metal to be machined, the laser power, or punch pressure, whereas the actuators are controlled, e.g., to keep a constant distance between laser head and metal or constant laser power. The NC interprets an NC program to drive the machine's axes (e.g., laser axes or axes associated with a work product holder) with precise paths, speeds or order in addition to turning on or off machine components i.e., control strategies); and 
a virtual input/output device to interoperate with the virtual controller and coupled to the one or more field devices within the process control system, the virtual input/output device to enable communications between the virtual controller and the one or more field devices (Fig. 2, VMs 10, Virtualized network gateway (i.e., virtual i/o) or network card 11b, 

While Bauer discloses field devices such as sensors and actuators, Bauer does not expressly teach using at least one of a 4-20 mA analog input signal, a 4-20 mA analog output signal, a 24 VDC discrete input signal, or a 24 VDC discrete output signal.

However, Mehta teaches using at least one of a 4-20 mA analog input signal, a 4-20 mA analog output signal, a 24 VDC discrete input signal, or a 24 VDC discrete output signal (¶ [0031]: The field devices 15-22 may be any types of devices, such as sensors, valves, transmitters, positioners, etc.,… In the embodiment illustrated in FIG. 1, the field devices 15-18 are standard 4-20 ma devices that communicate over analog lines to the I/O card 26 while the field devices 19-22 are smart devices, such as Fieldbus field devices, that communicate over a digital bus to the I/O card 28 using Fieldbus protocol communications. Of course, the field devices 15-22 could conform to any other desired standard(s) or protocols, including any standards or protocols developed in the future; ¶ [0033]).



Regarding claim 2, Bauer teaches wherein the virtual workstation is to provide a user interface to the process control system (¶ [0002]: an apparatus for controlling a machine, in which the apparatus includes a machine-sided control computer and a system for remotely communicating between a service computer or service portal and the machine; ¶ [0015]: Virtual computers, also known as virtual machines (“VMs”), can be operated in an isolated environment under the control of a virtualization program. Examples of virtualization programs include but are not limited to VMware® Server™, VMware® Workstation, Microsoft® Virtual Server and Microsoft® Virtual PC.).  
	
Regarding claim 3, Bauer teaches wherein the user interface is to provide at least one of an operator interface, a diagnostics interface ([0011] The parameters associated with the actuators of a machine (e.g., distance of a laser head to a metal to be machined, laser power, cutting gas pressure) can be set by the control computer. Also, sensor data, or error messages from sensors and actuators can be read out by the control computer for analysis of the process, to detect the need for items including, for example, maintenance, repair, or refilling of consumables.) or a configuration interface.  

Regarding claim 6, Bauer teaches wherein the server cluster comprises at least one virtual machine server to interoperate with guest operating systems corresponding to each of the virtual workstation (¶ [0026]: server 4; Fig. 2, VMs 10a and 10b; ¶ [0035]: The operating computer 3 has several virtual computers 10 a, 10 b which can communicate with each other via a virtualized network connection 32 or a virtual network card.). 

Regarding claim 10, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above. Further, the limitations “a multi-core processing unit” are taught by Bauer in ¶ [0027]: A processor can include, by way of example, a general and/or special purpose microprocessor, and any one or more processors of any kind of digital computer.
 
Regarding claim 13, it is a system type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above.

Regarding claim 14, it is a system type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.

Regarding claim 15, it is a system type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale as of claim 5 above.

Regarding claim 16, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Claims 4, 5, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer and Mehta, as applied to claim 1, in further view of Steinwagner et al. (US 2008/0082976 A1)

Regarding claim 4,  Bauer and Mehta do not expressly teach, but Steinwagner does teach wherein the server cluster is to implement a virtual server to provide a backend service to the process control system (¶ [0091]: Implementations may be implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front-end component, e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation, or any combination of such back-end, middleware, or front-end components).

It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings of Steinwagner with the teachings of Bauer and Mehta to combine prior art elements of implementing virtualized workstations by using virtual machines, operating systems, and applications to provide remote desktop services utilizing back end components. The modification would have been motivated by the desire of allowing users to work remotely and therefore, minimize costs of an individual or a group of individuals to be physically present at a particular location at a particular time (See Steinwagner’s ¶ [0071]).

Regarding claim 5, Steinwagner teaches wherein the backend service is to provide data storage or collection (¶ [0091]: Implementations may be implemented in a computing system that includes a back-end component, e.g., as a data server, or that includes a middleware component, e.g., an application server, or that includes a front-end component, e.g., a client computer having a graphical user interface or a Web browser through which a user can interact with an implementation, or any combination of such back-end, middleware, or front-end components; wherein the back-end component being a data server reasonably teaches “data storage or collection”), a configuration function, a calculation function, or an interface to another system.

Regarding claim 8, Steinwagner teaches further comprising a remote desktop service, implemented via at least one of a personal computer, another workstation, or a thin client device, to enable a user to access the virtual workstation (¶ [0071]: The remote desktop connection 310 may be a software component configured to allow the end user device 306A to access product applications and/or data stored on a remote computer over a network connection. For example, the remote desktop connection 310 may enable the end user device 306A to operate the product application 118 running on the guest operating system 114 of the operating environment 112 of the virtual machine 122 of the host device 126; ¶ [0085]: Finally, the image may be provided wherein the customer may access the host device through a browser or remote desktop connection and operate the application (432, 434). For example, in FIG. 3, the image 120 has already been captured. Then for example, the end user device 306A may use either a browser 308 or remote desktop connection 310 to communicate with the host device 126 running the server virtualization software (server virtualization software) 302 over a network. Upon .

Claims 7 and 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer and Mehta, as applied to claim 1, in further view of Yahalom et al. (US PGPUB US 2009/0172666 A1)

Regarding claim 7, Bauer and Mehta do not expressly teach further comprising a storage area network to store data for the guest operating system.

	However, Yahalom teaches further comprising a storage area network to store data for the guest operating system (¶ [0005]; ¶ [0056]: Each storage network component e.g. a virtual machine 266 on host 204, or switch 222, or host 210, or application 260, in SAN 200 also has an internal state. The internal state of each storage network environment component at each point of time contains values for various execution state variables).

	It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings of Yahalom with the teachings of Bauer and Mehta 

Regarding claim 25, Yahalom teaches wherein the server cluster includes different physical servers, the process control system further including a storage area network (SAN) to provide a common storage accessible by the different physical servers (¶ [0003]: A SAN consists of SAN devices, for example, different types of switches, storage components, and physical servers or hosts, which are interlinked, and is based on a number of possible transfer protocols such as Fiber Channel and iSCSI. Each server is connected to a SAN with one or more network cards, for example, an HBA.).

Claims 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer and Mehta, as applied to claim 16, in further view of Yanai et al. (US Patent US 6,502,205 A1)

Yanai was cited in the previous Office Action.

Regarding claim 17, Bauer and Mehta do not specifically disclose further comprising migrating the virtual workstation, the virtual controller or the virtual input/output device from a first server of the server cluster to a second server of the server cluster during operation of the process control system. 

 further comprising migrating the virtual workstation, the virtual controller or the virtual input/output device from a first server of the server cluster to a second server of the server cluster during operation of the process control system (Col. 14 lines 38-56: For example, remote mirroring may be used for data migration as well as for disaster recovery, and specific operating modes will be described that are best suited for data migration, and others will be described that are best suited for disaster recovery. Data migration, for example, typically occurs when a data center is moved from one geographic location to another, or when an old data storage system is replaced with a new data storage system... In all of these cases, it is desirable to minimize the disruption of data processing activities during the migration of data from an active primary (R1) volume to a secondary (R2) volume). 

It would have been obvious to one of ordinary skill in the art before the time the invention was made, to combine the teachings of Yanai with the teachings of Bauer and Mehta to perform migration. The modification would have been motivated by the desire of ensuring service availability and avoid downtime due to failures, disasters, or upgrades.

Regarding claim 18, Yanai teaches wherein the first server of the server cluster and the second server of the server cluster are in different geographic areas (Col. 14 lines 38-56: Data migration, for example, typically occurs when a data center is moved from one geographic location to another).

Regarding claim 19, Yanai teaches wherein the migrating is in response to a need to balance resources within the server cluster, a need to shut down one of the servers of the server cluster, or a failure of first server of the server cluster (Col. 25, lines 26-35: In the event of a disaster that renders all equipment at one site non-operational, secondary (R2) volumes on the mirrored data storage system at the remote site can be made available to a remote host for read-only or read/write operations by issuing commands at the service processor of the data storage system containing the secondary (R2) volumes, or by issuing commands to host remote mirroring software in the remote host). 

Regarding claim 20, Yanai teaches wherein the migrating comprises moving a guest operating system from the first server of the server cluster to the second server of the server cluster without data loss or without loss of a connection to an operator interface of the process control system (Col. 34, lines 45-48: In all of these cases, it is desirable to minimize the disruption of data processing activities during the migration of data from an active primary (R1) volume to a secondary (R2) volume). 

Regarding claim 21, Yanai teaches wherein the migrating is in response to a need to recover from a disaster (Col. 8, lines 46-50: The present invention is directed to providing complete data recovery in case of disaster, such as when a natural disaster such as a flood or a hurricane, or man made disasters such as fires or bombings destroy one physical location, such as one building; Col. 10, lines 15-28: Should a disaster or facility outage occur at the primary data storage system site, the user will simply need to initialize the application program in the secondary data storage system utilizing a local host (52) or a commercial hotsite CPU or host 56.).

Regarding claim 22, Yanai teaches wherein the migrating is in response a need to change a software version within the process control system (Col. 14 lines 38-56: For example, remote mirroring may be used for data migration as well as for disaster recovery, and specific operating modes will be described that are best suited for data migration, and others will be described that are best suited for disaster recovery. Data migration, for example, typically occurs when a data center is moved from one geographic location to another, or when an old data storage system is replaced with a new data storage system.).

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer and Mehta, as applied to claim 1, in further view of Ramakrishnan et al. (US PGPUB US 2012/0054367 A1)

Ramakrishnan was cited in the previous Office Action.

Regarding claim 23, Bauer and Mehta do not specifically disclose but Ramakrishnan teaches migrating resources among different sites by providing access to hosted resources through a VLAN wherein the virtual controller is a first virtual controller, the server cluster to provide a second virtual controller, the server cluster to transfer operation of the first virtual controller to the second virtual controller (¶ [0026]: enable service providers to migrate resources between different distributive computing networks locations (e.g., sites) by providing a client access to hosted resources through a VLAN that is communicatively coupled to a VPN of a client across a WAN. In this manner, clients may securely access resources hosted on a virtual machine through an isolated dedicated link between their VPN to the virtual machine by: 
asynchronously transferring a first memory state of the first virtual controller and synchronously transferring a second remaining memory state of the first virtual controller (¶ [0027] lines 1-4: transferring a disk state of a virtual machine asynchronously for a period of time before transferring the remaining disk state synchronously).

It would have been obvious to one of ordinary skill in the art before the invention was made to combine the teachings of Ramakrishnan with the teachings of Bauer and Mehta to transfer operation of VMs among different sites. The modification would have been motivated by the desire of ensuring service availability in different sites. (Ramakrishnan’s ¶¶ [0018-21]).

Regarding claim 24, Ramakrishnan teaches wherein the server cluster is to: route traffic to the second virtual controller and stop the first virtual controller (¶ [0051] lines 1-12: distributive computing network manager 132 migrates a memory state of the virtual machines VM A1 and VM A2 by using a pre-copy mechanism to iteratively copy memory contents of the servers 134 and 136. At each iteration, the distributive computing network manager 132 may only send modified pages of memory to the servers 206 and 208. To increase the speed of memory state migration, the distributive computing network manager 132 may use a stop and copy optimization method (e.g., algorithm and/or routine) that limits a number of iterations by determining when the number of changed memory pages to be sent is lower than any previous iteration; ¶ [0052]: Upon migrating the virtual machines VM A1 and VM A2 to the .

Claims 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer and Mehta, as applied to claim 1, in further view of Erickson et al. (US PGPUB US 2004/0177242 A1)

Regarding claim 26, Bauer and Mehta do not specifically disclose wherein the virtual machine is to be implemented in place of a physical machine such that the virtual machine is not duplicative of a physical machine in the process control system.

However, Erickson teaches wherein the virtual machine is to be implemented in place of a physical machine such that the virtual machine is not duplicative of a physical machine in the process control system (¶ [0006]: The partitionable server 100 is a single physical computer system that is logically subdivided into multiple partitions 104a-c, each of which is allocated a portion of the server's hardware and/or software resources. Each of the partitions 104a-c may execute its own operating system and software applications. For example, as shown in FIG. 1A, partitions 104a-c execute operating systems 114a-c, respectively; ¶ [0007]: More generally, each of the partitions 104a-c is intended to be functionally equivalent to, and therefore externally indistinguishable from, a distinct standalone computer. Partitionable servers are sometimes referred to as "consolidation servers" because they may be used to consolidate several physical servers into one physical server having multiple partitions, each of which performs the functions of the physical server that it replaces.).

It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings of Erickson with the teachings of Bauer and Mehta to further describe how virtual machines are implemented. The modification would have been motivated by the desire of consolidating physical servers in a virtualized manner.

Claims 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer and Mehta, as applied to claim 1, in further view of Armstrong et al. (US 2008/0256501 A1).

Regarding claim 27, Bauer and Mehta do not teach wherein the server cluster includes a first physical server and a second physical server, and the virtual input/output device is to move from the first physical server in the server cluster to the second physical server in the server cluster during operation of the process control system without loss of data and without a communications interruption.

	However, Armstrong teaches wherein the server cluster includes a first physical server and a second physical server, and the virtual input/output device is to move from the first physical server in the server cluster to the second physical server in the server cluster during operation of the process control system without loss of data and without a communications interruption (¶ [0035]: server computers 31, 32;¶ [0052] Similarly, virtual I/O data may be transferred at block 94 from the source logical partition 42 to the target logical partition 44. Examples of virtual I/O may include connections from the virtual components of the migrating partition to interfaces and physical resources, e.g., discs, on the source system 31. Such connection information may be transferred at block 94 so that the migrated logical partition may near seamlessly continue its work.).

	It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings of Armstrong with the teachings of Bauer and Mehta to allow for migration of virtual I/Os among source and destination systems. The modification would have been motivated by the desire of allow seamless transmistion without affecting work.

Claims 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer and Mehta, as applied to claim 1, in further view of Neto et al. (WO 2004/031874 A1).

Regarding claim 28, Bauer and Mehta do not expressly teach but Neto does teaches wherein the server cluster is to provide a virtual field device to facilitate at least one of a simulation or testing of the process control system (Abstract: a method for simulation of a field device in a process automation technology network, whereby the field device is described as a virtual field device (VF1, VF2, VF3, VF4, VF5) in a software code, which runs on a component of the network and describes the operation and functionality of the field device such that the above can be operated by a conventional operating tool for a real field device, connected to the network. The operation of the functionality of a field device can thus be previously tested.).

	It would have been obvious to one of ordinary skill in the art before the time the invention was made to combine the teachings Neto with the teachings of Bauer and Mehta to simulate field devices in a process automation environment. The modification would have been motivated by the desire of ensuring that the function blocks provided for the field devices can run properly in the field device. See at least Neto’s background and description.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10, and 13-28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 06/10/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195